Order, Family Court, Bronx County (Rhoda Cohen, J.), entered August 5, 1994, extending placement of the subject infant for a period of twelve months pursuant to Family Court Act § 1055, unanimously affirmed, without costs.
Respondent-appellant’s counsel appeared on her behalf at the time the extension of placement was ordered by the Family Court Judge on August 5, 1994, and failed to raise any issue of timeliness in the filing of the petition by the presentment agency or of notice to appellant; nor did counsel raise any issue of lack of jurisdiction over appellant. Thus, we deem appellant to have waived any objection to the nonconformance with the statute concerning filing, notice and service of the petition. We find that the best interests of the child were served by the extension of the child’s placement.
We have examined appellant’s other contentions and find them without merit. Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.